Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments have been received on 11/5/2020. Claim 1 has been amended. Claims 2, 17 is cancelled. Claims 12 is withdrawn-amended. Claim 22-23 are new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Jeon (US Publication 2006/0051649) in view of Taniguchi et al. are withdrawn because the Applicant amended the claims.  
Allowable Subject Matter
Claims 1, 3-16, 18, 20-23 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please reinstate the withdrawn claims 12-16, 18, 20
In claim 21, in the last line, please delete “.”

and 
further including a battery configured to provide the second voltage to the air pump.”
The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell assembly, a vehicle and to a fuel cell stack comprising a fuel cell stack, an air compressor including an on position in which the air compressor is configured to supply air to the fuel cell stack and an off position in which the air compressor does not supply the air to the fuel cell stack. The air compressor includes a bearing configured to be levitated via air, an air pump spaced from the air compressor and configured to supply air to the fuel cell stack when the air compressor is in the off position. The air compressor operates at a first voltage and in communication with the fuel cell and the air pump operates at a second voltage different from the first voltage and the battery is in electrical communication with the air pump providing the air pump with the second voltage.
The closest prior art of record is US Publication 2006/0051649 to Jeon discloses a fuel cell assembly comprising a fuel cell stack (100), an air compressor (410) including an on position in which the air compressor is configured to supply air to the fuel cell stack (P41, to operate the acceleration by pedal) and an off position in which the air compressor does not supply the air to the fuel cell stack (before the onset of operation via acceleration by pedal) and the air pump (200) spaced from the air compressor and is configured to supply air to fuel cell stack when the air compressor is in the off position  
The prior art US Publication 2007/0072021 to Taniguchi et al. discloses a fuel cell air compressor can comprise an air compressor includes a bearing configured to be levitated via air (P12). However, the Taniguchi et al. reference does not disclose, nearly disclose or provide motivation to modify the fuel cell system to comprise an air pump spaced from the air compressor and configured to supply air to the fuel cell stack when the air compressor is in the off position. The air compressor operates at a first voltage and in communication with the fuel cell and the air pump operates at a second voltage different from the first voltage and the battery is in electrical communication with the air pump providing the air pump with the second voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725